     Case 3:21-cv-00260-LRH-WGC Document 21 Filed 09/10/21 Page 1 of 1




 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                             DISTRICT OF NEVADA
 7
                                                            ***
 8       FRANCISCO IBARRA-GONZALEZ,                           Case No. 3:21-cv-00260-LRH-WGC

 9                                                 Plaintiff, ORDER

10             v.

11       MTM TRANSIT, LLC

12                                               Defendant.
13

14           Before the Court is Plaintiff Francisco Ibarra-Gonzalez’s (“Ibarra-Gonzalez”) motion to
15   extend time (ECF No. 8) to file a response to Defendant MTM Transit’s (“MTM”) motion to
16   dismiss (ECF No. 4). MTM filed a response (ECF No. 11), to which Ibarra-Gonzalez replied (ECF
17   No. 14). The Court has reviewed the motion and finds that good cause exists to grant Ibarra-
18   Gonzalez an extension of time to file his response. Accordingly, the Court shall grant Ibarra-
19   Gonzalez’s motion. 1
20           IT IS THEREFORE ORDERED that Ibarra-Gonzalez’s motion for an extension of time
21   (ECF No. 8) is GRANTED nunc pro tunc. Ibarra-Gonzalez shall file his response within 14 days
22   of the date of this Order, and MTM’s reply will be due within 7 days of the response.
23           IT IS SO ORDERED.
24           DATED this 10th day of September, 2021.
25

26                                                                 LARRY R. HICKS
                                                                   UNITED STATES DISTRICT JUDGE
27

28   1
      The Court is also aware of Ibarra-Gonzalez’s recently filed motions. See ECF Nos. 17, 18, 19. The Court will address
     each once they are ripe for review.
                                                              1
